Citation Nr: 0314217	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  97-32 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
impotence.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bladder disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
foot disorder.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.  

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968, and from August 1970 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision from the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
diabetes mellitus and found that new and material evidence 
adequate to reopen the claims for service connection for 
impotence, nervous condition, bladder condition, skin 
condition, foot problems, and hypertension had not been 
submitted.  

The instant claims were previously before the Board and a 
decision was issued in August 1999, finding that new and 
material evidence had not been presented to reopen the claims 
for service connection for diabetes mellitus, impotence, a 
psychiatric disorder, bladder disorder, skin disorder, foot 
disorder, and hypertension, and denying service connection 
for diabetes mellitus as secondary to post-traumatic stress 
disorder (PTSD).  The veteran appealed these determinations 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a "Joint Motion for Remand and to Stay 
Proceedings" (Joint Motion), filed in March 2001, the parties 
moved the Court to vacate the Board's decision due to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  By 
Order in March 2001, the Court granted the motion, vacated 
the August 1999 Board decision, and remanded the matter to 
the Board for further action. 

The Board notes that the veteran was represented by a private 
attorney before the Court.  In June 2001, the attorney was 
informed that documentation must be received by the Board 
regarding her authority to represent the veteran before VA.  
No response was received.  In a January 2002 letter, the 
veteran indicated that he had not received a copy of the 
brief filed by his attorney.  No brief or other 
correspondence has been received from the attorney that 
represented the veteran before the Court.  The June 2001 
letter to the attorney indicated that if no response was 
received within 90 days, the Board would proceed with 
adjudication of the claim.  As the record contains no form 
giving the attorney power of attorney to represent the 
veteran before VA, no representation is indicated on the 
first page of this decision.  

In May 2002 the Board issued a decision reopening the claim 
for service connection for a psychiatric disorder and ordered 
additional development of the veteran's claim.  The Board 
denied the applications to reopen the claims for service 
connection for impotence, a bladder disorder, and a foot 
disorder.  The applications to reopen the claims for service 
connection for diabetes mellitus, a skin disorder and 
hypertension were noted to be inextricably intertwined with 
the issue of service connection for a psychiatric disorder as 
the veteran asserted that they were related to his mental 
condition.  

In a December 2002 joint motion, the parties (the veteran and 
the VA Secretary) asked the Court to vacate the Board 
decision and remand the case; by a December 2002 order, the 
Court granted the motion vacating the May 2002 Board decision 
denying the veteran's application to reopen the claims of 
entitlement to service connection for impotence, a bladder 
disorder and a foot disorder.  The Joint Motion and Remand 
for a Stay of Further Proceedings indicated that remand was 
required because the Board had failed to sufficiently 
articulate its reasons and bases for findings that the 
veteran was properly notified on the notice provisions of the 
VCCA. 



REMAND

In its May 2002 decision the Board notified the veteran of 
the passage of and discussed relevant provisions of VCAA.  
However, as noted above, the Court granted a Joint Motion for 
Remand and vacated that decision on the basis that the Board 
failed to sufficiently articulate its reasons and bases for 
finding the appellant was properly notified of the notice 
provisions of VCAA.  It was specifically noted in the joint 
motion that the Board had failed to discuss whether the 
required notice to the appellant of the information and 
evidence necessary to substantiate his claim indicated which 
portion of any such information or evidence is to be provided 
by which party.  Charles v. Principi, 16 Vet. App. 370, 373-
374 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

The Board ordered additional development of the veteran's 
claims pursuant to 38 C.F.R. § 19.9(a)(2) in April 2002.  
(Because of the appeal to the Court, that development was not 
accomplished until May 2003.)  A VA examination in May 2003 
resulted in a diagnosis of PTSD due to in-service stressors.  
However, the Board's request to attempt to verify the 
veteran's non-combat stressors was not accomplished prior to 
that examination as instructed in the April 2002 Development 
Memorandum.  The regulations are clear that there must be 
credible supporting evidence that the claimed in service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).  The Court 
has held that credible supporting evidence of the actual 
occurrence of an in-service stressor can not consist solely 
of after-the-fact medical nexus evidence.  Moreau v. Brown, 
9 Vet. App. 389 (1996).  Moreover, the veteran submitted an 
additional statement in June 2003 wherein he claims an 
additional stressor; he contends that he was exposed to 
combat in South Korea.  Under these circumstances, the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
must be contacted to attempt to verify the veteran's in-
service stressors.    

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board, it violates the provision, in 
38 U.S.C.A. § 5103(b), of a one-year period to submit 
evidence.  

While in the aftermath of the Federal Circuit case noted 
above the Board may still develop evidence (see VAOPGCPREC 1-
2003), the Board finds that, in light of the joint motion 
/court order finding a failure to discuss all of the relevant 
duty to notify provisions under VCAA and following a review 
of the record, which indicates that the veteran was not 
properly notified which portion of the information and 
evidence necessary to substantiate his claim is to be 
provided by which party, as well as the Federal Circuit Court 
decision, the veteran's claims must be remanded to the RO for 
proper notification of the notice provisions of the VCAA.  

In view of the recent, the RO must readjudicate the veteran's 
claims with consideration of the additional evidence obtained 
by the Board.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send another letter to 
the veteran asking him to give a 
comprehensive statement regarding his 
alleged stressors.  Ask the veteran to 
comment and give specific details as to 
the claimed attack by French Algerians on 
December 25, 1966, and his exposure to a 
firefight in South Korea reported in his 
June 2003 statement, and any other 
claimed in-service stressors.  

2.  The RO should obtain the veteran's 
service personnel records.  
3.  After giving the veteran a reasonable 
period to respond, the RO is to prepare a 
letter to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
to provide any available information 
which might corroborate the veteran's 
alleged in-service stressors.  The RO 
should attach copies of the veteran's 
service personnel records and his 
statements as to his claimed in-service 
stressors.  After receiving a response 
from USASCRUR, the RO should make a 
determination as to whether or not the 
veteran was engaged in combat with the 
enemy and/or a determination that his 
claimed non-combat stressors have been 
verified.  If the claimed stressor is 
verified the RO should proceed with the 
additional development ordered in numbers 
3 and 4.  

4.  The RO should ask the veteran to 
identify the names and addresses of all 
medical care providers who treated him 
for a psychiatric disorder since May 
2003.  The veteran has stated he was 
receiving treatment from E. Kim King, 
D.O, 6922 South Western, Suite 101, 
Oklahoma City, OK 73139.  After securing 
the necessary releases, the RO should 
obtain these records.  

5.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination to determine if he has a 
psychiatric disorder linked to service, 
to include PTSD related to a verified in-
service stressor or stressors.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The RO should provide the 
examiner with a statement identifying the 
veteran's verified in-service stressors.  
Following the review of the claims folder 
and any available records and 
interviewing the veteran, the examiner is 
asked to offer an opinion as to whether 
the veteran satisfies the criteria for a 
diagnosis of PTSD and, if so, whether it 
is at least as likely as not (50 percent 
or more likelihood) that it is linked to 
a verified stressor.  For any other 
acquired psychiatric disorder diagnosed 
by the examiner, the examiner is asked to 
offer an opinion with supporting 
analysis, as to whether it is at least as 
likely as not that any current 
psychiatric disability either began 
during service or is causally linked to 
some incident of active duty.  

6.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed with regard to the 
issue on appeal.  In particular, ensure 
that the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portion of the information 
and evidence necessary to substantiate 
his claim is to be provided by which 
party and the one year time limit to 
submit such information and evidence.  
See 38 U.S.C. § 5103(a)(b); Quartuccio, 
supra.  

7.  Thereafter, the RO should 
readjudicate the veteran's claims, to 
include consideration of all evidence 
obtained since its Statement of the Case 
(SOC) was issued in February 2002.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
with an appropriate supplemental 
statement of the case (SSOC), which 
contains a summary of the evidence 
received since the September 1997 SOC, 
and given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




